Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious an electric media gap machine for a compressor and/or a turbine, having a stator (12) which is fixed to the housing and which has at least one multi-phase drive winding (16) for generating a drive magnetic field and a plurality of stator teeth (15) which protrude radially inward, and having a device (17) which is fixed to the stator and has the purpose of optimizing the flow for a medium which flows through the media gap machine, wherein the device (17) has a cover cap (18) which covers at least the rotor (11) upstream, wherein an inner sleeve (19) adjoins the cover cap (18) and completely surrounds the rotor (11) circumferentially and axially, at least in certain sections, and wherein the device (17) has an outer sleeve (23) which is arranged coaxially with respect to the inner sleeve (19), so that the only flow path for the medium between the inner sleeve (19) and the outer sleeve (23) is formed only through the stator (12) of the media gap machine as recited in claim 1.  Claims 2-20 are dependent claims.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the below paragraph.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Specification
The abstract of the disclosure is objected to because it contains the word “comprising” at line 2.  Correction is required.  See MPEP § 608.01(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


3/25/2022

/DANG D LE/Primary Examiner, Art Unit 2834